Name: Commission Regulation (EC) No 1601/2003 of 12 September 2003 prohibiting fishing for whiting by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries;  international law
 Date Published: nan

 Avis juridique important|32003R1601Commission Regulation (EC) No 1601/2003 of 12 September 2003 prohibiting fishing for whiting by vessels flying the flag of the Netherlands Official Journal L 229 , 13/09/2003 P. 0011 - 0011Commission Regulation (EC) No 1601/2003of 12 September 2003prohibiting fishing for whiting by vessels flying the flag of the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3), as last amended by Commission Regulation (EC) No 1407/2003(4), lays down quotas for whiting for 2003.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of whiting in the waters of ICES division Vb (Faroese waters), by vessels flying the flag of the Netherlands or registered in the Netherlands have exhausted the quota allocated for 2003. The Netherlands has prohibited fishing for this stock from 13 August 2003. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of whiting in the waters of ICES division Vb (Faroese waters), by vessels flying the flag of the Netherlands or registered in the Netherlands are hereby deemed to have exhausted the quota allocated to the Netherlands for 2003.Fishing for whiting in the waters of ICES division Vb (Faroese waters), by vessels flying the flag of the Netherlands or registered in the Netherlands is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 13 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2003.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 356, 31.12.2002, p. 12.(4) OJ L 201, 8.8.2003, p. 3.